 Case 8:19-cv-02472-JSM-TGW Document 1 Filed 10/04/19 Page 1 of 6 PageID 1




                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE MIDDLE DISTRICT OF FLORIDA

                                        IN ADMIRALTY

                                            CASE NO.:

IN THE MATTER OF:

The Complaint of Freedom Boat Club, LLC, as Owner of the M/V Mama’s
Buoy, a 2017 GDY Pontoon Vessel, bearing HIN: GDY41596E717, its
engines, tackle, appurtenances, etc., PETITIONER, in a cause
for Exoneration from or Limitation of Liability.
___________________________________________________/

  COMPLAINT         FOR    EXONERATION          FROM OR       LIMITATION   OF   LIABILITY

       The Complaint of Freedom Boat Club, LLC d/b/a Freedom Boat Club, as

Owner of the Vessel M/V Mama’s Buoy, its engines, tackle, appurtenances, etc.

petitions this court for exoneration from or limitation of liability pursuant to 46

U.S.C. §30501 et seq., and alleges:

       1.      This Complaint sets forth an admiralty and maritime claim within the

meaning of Federal Rule of Civil Procedure Rule 9(h), the Supplemental Rules for

Admiralty or Maritime Claims, and the Local Admiralty Rules of the United States

District Court for the Middle District of Florida.

       2.      Jurisdiction is proper pursuant to 28 U.S.C. §1333 and 46 U.S.C.

§30501, et. seq.

       3.      The motor vessel at issue is the M/V Mama’s Buoy, a 2017 GDY

Pontoon vessel bearing Hull Identification Number GDY41596E717, (hereinafter

“Vessel”)

                                                  1
 Case 8:19-cv-02472-JSM-TGW Document 1 Filed 10/04/19 Page 2 of 6 PageID 2




       4.        At all times pertinent to this action, Mama’s Buoy was owned by

Petitioner, Freedom Boat Club, LLC (hereinafter “Owner” or “Petitioner”).

       5.        Venue is proper in this court as the events, acts and circumstances

giving rise to the action occurred in this district, as Mama’s Buoy is and is expected

to remain in this district, and as the security for Mama’s Buoy will be provided in

this district.

       6.        The events, acts and circumstances at issue occurred upon navigable

waters of the United States.

       7.        At all times pertinent to this action, Mama’s Buoy was seaworthy;

properly and efficiently operated, manned, supplied, equipped, and furnished; and

well and sufficiently fitted and supplied with suitable, machinery, tackle, apparel

and appliances, all in good order and condition and suitable for the uses for which

she was engaged.

       8.        Known    potential   claimants   include   Virginia   Mirro   and   Ken

DiGregorio.

       9.        On or about October 5, 2018, Mama’s Buoy was in navigable waters of

the United States at or about Passage Key near Venice, Florida.

       10.       Virginia Mirro and Ken DiGregorio were aboard Mama’s Buoy on

October 5, 2018.

       11.       Viginia Mirro claimed to have sustained injuries while using a ladder

to exit the vessel and enter the water.


                                             2
 Case 8:19-cv-02472-JSM-TGW Document 1 Filed 10/04/19 Page 3 of 6 PageID 3




         12.   The injuries, damages and losses claimed by Mirro were due to her

own neglect. Specifically including, without limitation, her failure to inspect the

vessel before use, her failure to inspect the ladder before use, her failure to properly

anchor or otherwise secure the vessel before using the ladder, her failure to properly

secure the ladder before use. There may be additional actions or omissions by Mirro

that caused or contributed to causing the injuries claimed which are not yet known

and may later be discovered. Petitioners reserve the right to identify and rely on

such actions and omissions as may be discovered.

         13.   In conjunction with or independent of the actions and omissions listed

above, the injuries, damages and losses claimed by Mirro were due to the natural

action of wind and wave and/or due to the wake or wakes of others. There may be

additional actions or omissions by others that caused or contributed to causing the

injuries claimed which are not yet known and may later be discovered. Petitioners

reserve the right to identify and rely on such actions and omissions as may be

discovered.

         14.   M/V Mama’s Buoy and her Owners are without fault for the incident at

issue.

         15.   M/V Mama’s Buoy and her Owners should be exonerated of and from

any liability to Mirro for the injuries she claims to have sustained.

         16.   Further, the Owners of M/V Mama’s Buoy were not present at the time

of the incident.


                                           3
 Case 8:19-cv-02472-JSM-TGW Document 1 Filed 10/04/19 Page 4 of 6 PageID 4




      17.      The Owners of Mama’s Buoy and her Owners lack privity or knowledge

of the circumstances, actions or omissions giving rise to the incident at issue.

      18.      Thus, to the extent any fault or liability is fixed upon the operation of

Mama’s Buoy, the liability of the Owners should be limited to the value of Mama’s

Buoy and her Owners as provided in 46 U.S.C. § 30501, et. seq.

      19.      M/V Mama’s Buoy sustained no damage in the incident described

herein and had an estimated value of $30,000.

      20.      The possible claims against Mama’s Buoy and her Owners, may exceed

the amount of Owner’s interest in the Vessel.

      21.      Owner files contemporaneously herewith an Ad Interim Stipulation in

the appropriate form, as surety, for the payment into court of the amount of

Owner’s interest in the Vessel, together with interest at the rate of up to 6% per

annum, and for costs; and, in addition thereto, Owner is prepared to give bond or

stipulation for this and any amount in excess of the Ad Interim Stipulation, as may

be ascertained and determined to be necessary by this Court, and as provided by the

laws of the United States and the Federal Rules of Civil Procedure. See Ad Interim

Stipulation.

      WHEREFORE, Freedom Boat Club, LLC d/b/a Freedom Boat Club, as Owner

of the Vessel, respectfully requests:

               A.    This Court issue a notice to all persons, firms or corporations

      asserting claims for any and all losses, damages, or injuries with respect to


                                            4
Case 8:19-cv-02472-JSM-TGW Document 1 Filed 10/04/19 Page 5 of 6 PageID 5




    the incident for which Owner seeks exoneration from or limitation of liability,

    admonishing them to file their respective claims with the Clerk of this Court

    and to serve on Owner’s attorneys a copy thereof on or before the date to be

    specified in the notice;

          B.     The Court issue an injunction restraining the commencement or

    prosecution of any action or proceeding of any kind against Owner, its

    underwriters, or any of its property with respect to any claim for which

    Owner seeks limitation, including any claim arising out of or connected with

    any loss, damage, injuries or destruction resulting from the incident

    described in the Complaint;

          C.     That if any claimant who shall have filed a timely claim shall

    also filed a timely exception contesting the value of the Vessel or her pending

    freight, as alleged herein and the amount of the Ad Interim Stipulation as

    aforesaid, this Court shall cause due appraisement to be had of the value of

    the Vessel following the casualty and of the value of Owner’s interest therein

    and her pending freight, if any, and in which event this Court shall enter an

    Order for the filing of an amended stipulation for the aggregate value, as so

    determined, of Owner’s interest in the Vessel and her pending freight;

          D.     This Court adjudge Owner and the Vessel are not liable to any

    extent whatsoever for any losses, damages, injuries or destruction or for any

    claim whatsoever done, occasioned, or incurred as the result of the matters


                                       5
Case 8:19-cv-02472-JSM-TGW Document 1 Filed 10/04/19 Page 6 of 6 PageID 6




    and happenings referred to in this Complaint; or, in the alternative, if the

    Court should adjudge that Owner is liable in any amount whatsoever, that

    said liability be limited to the value of Owner’s interest in the Vessel; and

    that a judgment be entered discharging Owner and the Vessel of and from

    any and all further liability and forever enjoining and prohibiting the filing or

    prosecution of any claims against Owner or its property in consequence of or

    connected with the matters and happenings referred to in this Complaint;

    and;

    E.     This Court grant Owner such other and further relief as deemed just

    and appropriate.

    Dated:       Friday, October 04, 2019.

                                     Respectfully submitted,

                                     /s/ David N. Gambach, Esq.
                                     David N. Gambach, Esq.
                                     Florida Bar Number: 8540
                                     Hamilton, Miller & Birthisel, LLP
                                     150 Southeast Second Avenue, Suite 1200
                                     Miami, Florida 33131
                                     Tel: (305) 379-3686
                                     Fax: (305) 379-3090
                                     DGambach@HamiltonMillerLaw.com
                                     EGutwein@HamiltonMillerLaw.com
                                     EPerez@HamiltonMillerLaw.com




                                        6
